1    CLAUDIA M. QUINTANA
     City Attorney, SBN 178613
2    BY: TIMOTHY R. SMYTH
     Deputy City Attorney, SBN 258661
3
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, P.O. Box 3068
     Vallejo, CA 94590
5    Tel:    (707) 648-4545
     Fax: (707) 648-4687
6    Email: timothy.smyth@cityofvallejo.net
     Attorneys for Defendants, CITY OF VALLEJO,
7    ROBERT HERNDON, JAMES MELVILLE, and JOSEPH COELHO
8
     JOHN L. BURRIS, SBN 69888
9    LATEEF H. GRAY, SBN 250055
     LAW OFFICES OF JOHN L. BURRIS
10   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
11   Oakland, California 94621
     Telephone: (510) 839-5200
12   Facsimile: (510) 839-3882
13
     Email: john.burris@johnburrislaw.com
     Email: lateef.gray@johnburrislaw.com
14   Attorneys for Plaintiffs

15
                                      UNITED STATES DISTRICT COURT
16
                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
17

18   JASON ANDERSON,                                               Case No. 2:17-cv-00137-JAM-DB
19                    Plaintiff,
20           vs.                                                   STIPULATION REQUESTING REFERRAL
21
                                                                   TO A MAGISTRATE JUDGE FOR A
     CITY OF VALLEJO, a municipal corporation;                     SETTLEMENT CONFERENCE; ORDER
22
     ROBERT HERNDON, individually and in his
     capacity as a Police Corporal for the Vallejo
23   Police Department, individually and in his
     capacity as a Police Corporal for the Vallejo
24   Police Department; JAMES MELVILLE,
     individually and in his capacity as a Officer for the
25   Vallejo Police Department; JOSEPH COELHO,
     individually and in his capacity as a Officer for the
26   Vallejo Police Department; and DOES 1-50,
27
     inclusive, individually, jointly and severally,

28                    Defendants.

     Case No. 2:17-cv-00137-JAM-DB                             STIPULATION REQUESTING REFERRAL TO A
                                                               MAGISTRATE JUDGE FOR A SETTLEMENT
                                                               CONFERENCE
                                                             -1-
1            WHEREAS, trial in this matter is currently scheduled for December 2, 2019, with an
2    accompanying pre-trial conference on October 25, 2019.
3
             WHEREAS, the parties request referral to Magistrate Judge Deborah Barnes for a
4
     settlement conference in late-September or October 2019.
5
             WHEREAS, discovery closed in this matter on July18, 2019, and the parties agree to
6
     waive Judge Barnes’ disqualification to hear further discovery matters should the action not
7
     settle at the conference and discovery be re-opened.
8
             IT IS SO STIPULATED.
9

10
     DATED: September 5, 2019                          Respectfully submitted,
11

12
                                                        /s/ Timothy R. Smyth
13                                                     TIMOTHY R. SMYTH
                                                       Assistant City Attorney
14
                                                       Attorney for Defendants,
15                                                     CITY OF VALLEJO, et al.

16

17
     DATED: September 5, 2019
                                                        /s/ Lateef H. Gray
18                                                     LATEEF H. GRAY
                                                       Attorney for Plaintiff
19

20           Based on the above stipulation, the court hereby orders referral to Magistrate Judge

21   Deborah Barnes for a settlement conference on Thursday, October 31, 2019 at 10:00 a.m. The

22   parties are advised that an informal telephone conference will be scheduled at a date prior to the

23   settlement conference.      Details of that conference will be provided at a later time by the

24   chambers of Magistrate Judge Barnes.

25   IT IS SO ORDERED.

26

27   Dated: 9/5/2019                              /s/ John A. Mendez________________________
                                                  UNITED STATES DISTRICT COURT JUDGE
28

     Case No. 2:17-cv-00137-JAM-DB                     STIPULATION REQUESTING REFERRAL TO A
                                                       MAGISTRATE JUDGE FOR A SETTLEMENT
                                                       CONFERENCE
                                                    -2-
